PER CURIAM.
Overlooking any lack of detail in the assignments of error, yet they do not attempt to raise any substantial question, excepting whether the testimony required the opposite result, and the judgment must be affirmed, upon the authority of Law v. U. S., 266 U. S. 494, 45 S. Ct. 175, 69 L. Ed. 401; Fleischman v. U. S., 270 U. S. 349, 46 S. Ct. 284, 70 L. Ed. 624; Oyler v. Cleveland (C. C. A. 6) 16 F.(2d) 455.
The stipulation of facts does not supply the lack of findings, for the stipulation is incomplete. It covers only the undisputed matters; but the questions whether there had been, in fact, any loss of good will, or any loss by a shortage, are not stipulated. Not only is there no finding that-such loss had been incurred, but the opinion of the trial judge1 indicates, to say the least, his doubt.

 Oral opinion. No written opinion filed.